restricts the jurisdiction of justice courts to misdemeanor matters only.
The district court denied the district attorney's complaint, concluding that
justices of the peace who serve as masters are not acting as officers of the
justice court when they accept felony pleas and that, as such, EDCR 1.48
does not conflict with NRS 4.370(3). This appeal followed.
            On appeal, the District Attorney again contends that EDCR
1.48 conflicts with NRS 4.370(3) by permitting justices of the peace to
accept pleas in felony criminal cases.
            Pursuant to State v. Frederick, 129 Nev.               P.3d
                    April 25 )
(Adv. Op. No. £7,        2013), we conclude that justices of the peace duly
appointed to serve as district court masters may take felony pleas as
district court masters without conflicting with NRS 4.370(3) or otherwise
violating provisions of the Nevada Constitution. Accordingly, we
            ORDER the judgment of tftre-Nlistrict court AFFIRMED. 2


                                                                    J7"
                                    Parvauine
                                    Par           n

                                    Gibbons




                                    Douglas




                                    Saitta


       2We submit this appeal for decision without oral argument. NRAP
34(f)(1).




                                         2
                cc:   Chief Judge, The Eighth Judicial District Court
                      Robert E. Estes, Senior Judge
                      Clark County District Attorney
                      Attorney General/Carson City
                      Clark County Public Defender
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                    3
(0) 1947A

                                                                        MTIE7:1114&2E21921ifff.2601bE   EWEN
                HARDESTY, J., with whom PICKERING, C.J., and CHERRY, J., agrees,
                concurring in part and dissenting in part:
                            The Nevada Constitution gives the Legislature exclusive
                authority to define the jurisdiction of our justice courts. Nev. Const. art. 6,
                § 8 ("The Legislature shall determine the number of Justices of the Peace
                to be elected in each city and township of the State, and shall fix by
                law . . . the limits of their civil and criminal jurisdiction . ."). See also
                Salaiscooper v. Dist. Ct., 117 Nev. 892, 899, 34 P.3d 509, 514 (2001)
                ("[T]he jurisdictional boundaries of Nevada's justice courts are defined by
                the [L]egislature."). NRS 4.370(3) limits the criminal jurisdiction of the
                justice courts to misdemeanors, "except as otherwise provided by specific
                statute." Going further, NRS 171.196(1) states, in mandatory terms, "[i]f
                an offense is not triable in the Justice Court, the defendant must not be
                called upon to plead." (Emphasis added.) Together, the Constitution and
                statutes deny justices of the peace authority to accept felony pleas.
                            The issue in this case is clear. Can the judicial branch,
                pursuant to local district court rule, give a Nevada justice of the peace
                authority over felony guilty pleas, when the Legislature has expressly
                denied that authority?
                            NRS 3.245 empowers the district court to appoint masters to
                hear plea negotiations in felony and gross misdemeanor cases. However,
                NRS 3.245 does not, by its terms, override the general and express
                prohibitions in NRS 4.370 and NRS 171.196(1), respectively. Indeed,
                nothing in the legislative history of NRS 3.245 suggests or even implies
                anything to the contrary.
                            In the absence of any "specific" statutory provision to expand
                the authority of a justice of the peace to accept felony pleas, the majority
SUPREME COURT
        OF
     NEVADA


(0) 1947A
                turns to EDCR 1.48, which permits qualified judges to serve as masters
                and claims that the local rule does not unconstitutionally expand the
                jurisdiction of the justices of the peace. I disagree.
                             Through EDCR 1.48, the district court allows a justice of the
                peace, by virtue of his or her status as a justice of the peace, to perform
                the duties granted to masters under NRS 3.245. In doing so, the court
                rule grants justices of the peace jurisdiction in felony cases that the
                Legislature has expressly denied them. To this extent, EDCR 1.48
                expands the justice of the peace's jurisdiction, and it is unconstitutional.
                As this court recently held in Hernandez v. Bennett-Haron, only the
                Legislature can expand the jurisdiction of the justices of the peace. 128
                Nev.    , 287 P.3d 305, 316 (2012) (holding that "by providing for the
                participation of justices of the peace in Clark County's inquest
                proceedings[,] . . . the Clark County Board of County Commissioners has
                unconstitutionally impinged on the Legislature's constitutionally
                delegated authority"); see also Nev. Const. art. 6, § 8 ("The Legislature
                shall determine. . . the limits of [a justice of the peace's] civil and criminal
                jurisdiction . ."). As such, I conclude that the district courts cannot
                expand the jurisdiction of the justices of the peace through a local rule
                such as EDCR 1.48. To hold otherwise vitiates our holding in Hernandez.
                             I take no issue with the Legislature's decision to delegate to
                district courts the authority to designate district court hearing masters. I
                also recognize the efficiency to be achieved by expanding the authority of
                the justices of the peace to take felony-related pleas. However, the
                Constitution vests the authority to make this decision in the Legislature,
                not the courts.



SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A
                              Accordingly, I must dissent.




                                                     Hardesty


                We concur:


                            44-               ,   C.J.
                Pickering


                         C IARA
                Cherry




SUPREME COURT
        OF
     NEVADA
                                                         3
(0) I947A